Motion Granted; Appeal Dismissed and Memorandum Opinion filed July 2,
2019.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-19-00448-CV


                         STEPHEN JAMES, Appellant

                                        V.

                         DISCOVER BANK, Appellee

             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1119577


                         MEMORANDUM OPINION

      This is an appeal from a judgment signed February 15, 2019. On June 24,
2019, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel Consists of Justices Christopher, Bourliot, and Zimmerer.